DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed                on 2-5-2021 has been entered.

Response to Arguments
Applicant's arguments filed 2-5-2021 have been fully considered. As arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 13, 15, 48, 56-58 and 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta, et. al., U.S. Patent Application Publication Number 2016/0178730, published June 23, 2016 in view of Yamazaki, et. al., U.S. Patent Application Publication Number 2018/0227767, filed July 13, 2016.


an interface configured to obtain millimeter wave communication information wherein the obtained millimeter wave communication information comprises information related to a first millimeter wave channel used for millimeter wave communication; and a processing system configured to control a radar operation at the apparatus according to the millimeter wave communication information (Trotta, ¶4 using mmw and ¶30 where communications are used to coordinate RF transmission).
Trotta fails to explicitly disclose transmitting radar on a first channel when available and switching to a second channel if base station signals are present on the first.
Yamazaki teaches switching to a secondary channel when base station transmissions are present on the first channel (¶8 and 16).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to switch channels in order to gain the obvious benefit of avoiding interference. The examiner submits it is well within the skill of a person in the art to select a proper channel for transmission.

As per claims 2 and 3, Trotta as modified by Yamazaki further discloses the apparatus of claim 1 wherein the millimeter wave communication information cromprises the base station or basic service set signaling detected on a first channel (Trotta, ¶30 and Yamazaki, ¶8 and 16 for base station and Yamazaki, Fig. 1 showing communication signals in a basic service set).


As per clam 15, Trotta as modified by Yamazaki further discloses the apparatus of claim 1, wherein: the millimeter wave communication information comprises spatial information; and the control of the radar operation comprises using the spatial information to avoid radar in at least one direction and allow radar in at least one other direction (Trotta, ¶30 and Fig. 12, step 1212 where the radar receives configuration and beam steering provides radiation in certain directions but not others).

As per claim 56, Trotta as modified by Yamazaki further discloses the apparatus of claim 48, wherein the at least one millimeter wave communication signal [is for transmission via a directed mode] (Trotta, Fig. 1 showing directed communications).
Examiner’s Note: It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (above and below in brackets) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

As per claim 57, Trotta as modified by Yamazaki further discloses the apparatus of claim 48, wherein the at least one millimeter wave communication signal [is for transmission via an omni-

As per claim 103, Trotta as modified by Yamazaki further discloses the apparatus of claim 1, wherein the interface is configured to obtain the millimeter wave communication information from the first millimeter wave channel (Trotta, ¶30 where communication data is received).

Claims 4, 11 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta and Yamazaki as applied to claims 1-3, 13, 15, 48, 56-58 and 103 above and further in view of Milligan, et. al., U.S. Patent Application Publication Number 2012/0032833, published February 9, 2012.

As per claims 4, 11 and 49 Trotta as modified by Yamazaki discloses the apparatus of claim 1 but fails to expressly disclose allocation.
Milligan teaches radar and communications allocation (abstract).
It would have been obvious to provide allocation in order to gain the benefit of reducing interference and increasing the coordination disclosed by Trotta.

Claims 5-7, 9, 10 and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trotta and Yamazaki as applied to claims 1-3, 13, 15, 48, 56-58 and 103 above and further in view of Seok, U.S. Patent Application Publication Number 2016/0014773, published January 14, 2016.

As per claims 5-7, 9-10 and 50-55, Trotta as modified by Yamazaki discloses the apparatus of claim 1 including communications controlling radar function (¶30) and providing configuration parameters to a radar remotely ( Fig. 12, step 1210) but fails to disclose various options of communication signal type.

It would have been an obvious matter of design choice to use various signal types as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Trotta in determining how and when the radar should operate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646